                  Case 1:20-cv-05217 Document 1 Filed 07/07/20 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF NEW YORK


MARIANNE GERSCHEL,

                           Plaintiff,                          CASE NO. __________________

            - against -                                        COMPLAINT

BANK OF AMERICA N. A.                                          JURY TRIAL DEMANDED

                  Defendant.
_____________________________________

            The Plaintiff, Marianne Gerschel (the “Plaintiff”), by her undersigned attorneys, alleges

as follows:

                                         BACKGROUND FACTS

                                               The 1984 Trust

            1.      Plaintiff is the current sole trustee of a trust established by Francois Voss,

Philippe Meyer and General Trust Company dated October 4, 1984, as amended (the “1984

Trust”).

            2.      Plaintiff is the sole current beneficiary of the 1984 Trust.

            3.      The 1984 Trust was established for her benefit by the settlors at the direction of

her grandfather, Andre Meyer.

            4.      Defendant and its predecessors served as a trustee of the 1984 Trust from March

15, 2001 through May 18, 2011.

            5.      During the time that Defendant and its predecessors served as trustee of the 1984

Trust, and continuing thereafter, the 1984 Trust maintained an investment account with

Defendant and its predecessors. ending in 2827 (the “1984 Trust Account”).




{D0152969.2 }
                  Case 1:20-cv-05217 Document 1 Filed 07/07/20 Page 2 of 5



            6.     Plaintiff is an authorized signatory on the 1984 Trust Account with authority to

direct Defendant to take action in respect of the 1984 Trust Account.

            7.     In October, 2019, Plaintiff instructed Defendant to transfer all assets on deposit in

the 1984 Trust Account to another bank account held by the 1984 Trust with Peapack-Gladstone

Bank (the “1984 Peapack Account”).

            8.     Defendant refused to transfer the assets on deposit in the 1984 Trust Account to

the 1984 Peapack Account as instructed.

                                              The 1969 Trust

            9.     Plaintiff is the current sole trustee of a trust established by Andre Meyer, her

grandfather, dated April 18, 1969, as amended (the “1969 Trust”).

            10.    Plaintiff is the sole current beneficiary of the 1969 Trust.

            11.    The 1969 Trust was created for the benefit of the Plaintiff.

            12.    Defendant and its predecessors served as a trustee of the 1969 Trust from March

28, 1988 through May 18, 2011.

            13.    During the time that Defendant served as trustee of the 1969 Trust and continuing

thereafter, the 1969 Trust maintained an investment account with Defendant ending in 4036 (the

“1969 Trust Account”)

            14.    Plaintiff is an authorized signatory on the 1969 Trust Account with authority to

direct Defendant to take action in respect of the 1969 Trust Account.

            15.    In October, 2019, Plaintiff instructed Defendant to transfer all assets on deposit in

the 1969 Trust Account to another bank account held by the 1969 Trust with Peapack-Gladstone

Bank (the “1969 Peapack Account”).




{D0152969.2 }
                                                    -2-
                  Case 1:20-cv-05217 Document 1 Filed 07/07/20 Page 3 of 5



            16.    Defendant refused to transfer the assets on deposit in the 1969 Trust Account to

the 1969 Peapack Account as instructed.

                                             The 1950 Trust

            17.    Plaintiff and Defendant are the current trustees of a trust established by Andre

Meyer, plaintiff’s grandfather, dated December 27, 1950, as amended (the “1950 Trust”).

            18.    The 1950 Trust was created for the benefit of Plaintiff.

            19.    Plaintiff is the current income beneficiary of the 1950 Trust.

            20.    Defendant has informed Plaintiff that it wishes to resign as trustee of the 1950

Trust.

            21.    As a result of Defendant’s refusal to transfer the assets of the 1984 Trust and the

1969 Trust as directed, Plaintiff has lost confidence in Defendant.

            22.    Plaintiff has agreed to the request of Defendant that it resign as a trustee of the

1950 Trust.

            23.    Defendant has advised Plaintiff that it is its position that, under New York law,

Defendant may only resign as a trustee of the 1950 Trust if and when permitted to do so with the

permission of a court.

            24.    Defendant has not resigned as a trustee of the 1950 Trust.

                                                PARTIES

            25.    The Plaintiff is an individual who is a citizen of New York.

            26.    The Defendant is a national banking association incorporated under the laws of

Delaware with its principal place of business in Charlotte, North Carolina.




{D0152969.2 }
                                                   -3-
                  Case 1:20-cv-05217 Document 1 Filed 07/07/20 Page 4 of 5



                                    JURISDICTION AND VENUE

            27.    This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a) because of the diversity in citizenship of the parties and because the amount at issue in

this action meets the jurisdictional amount of $75,000.

            28.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the acts of the Defendant occurred within this District.

                                             FIRST CLAIM
                                                DEBT

            29.    Plaintiff restates the allegations of paragraphs 1 – 28 of this complaint as if fully

set forth.

            30.    The 1984 Trust and 1969 Trust are creditors of Defendant.

            31.    Defendant has refused to pay over the account balances of each of the 1984 Trust

account and 1969 Trust account despite demand.

                                   SECOND CLAIM
                BREACH OF FIDUCIARY DUTY AND REMOVAL OF TRUSTEESHIP

            32.    Plaintiff restates the allegations of paragraphs 1 – 31 of this complaint as if fully

set forth.

            33.    S.C.P.A. §7-2.6 (a)(1) authorizes the court to accept the resignation of a trustee.

            34.    S.C.P.A. §7-2.6 (a)(2) authorizes the court to remove a trustee upon application of

an interested party.

            35.    Defendant has breached its fiduciary duty to the Plaintiff by refusing to pay over

the account balances of the 1984 Trust and the 1969 Trust and depriving Plaintiff from the

benefit of these amounts, making Defendant unfit to continue to serve as trustee of the 1950

Trust.




{D0152969.2 }
                                                   -4-
    Case 1:20-cv-05217 Document 1 Filed 07/07/20 Page 5 of 5




July 7, 2020




                                                  (RR0913)
                                                 LLP
                                   1901 L Street NW, Suite 700
